Van Dusen, J.,
— The petitioner’s claim for compensation rests on a written agreement from all the parties in interest. Those who get absolute interests have paid him; but part of the estate is held in trust, and the trustees will not pay, and the beneficiaries (though they signed the agreement) will give no further authority to pay.
The petitioner’s remedy is against the people who promised to pay him. Claims against distributees, although they relate to the fund for distribution, are not to be presented against the fund, but are personal claims against the persons who contracted them. The petitioner, therefore, was right in his opinion at the time of the audit that he could not then present his claims, and he is not entitled to any opportunity to do so by way of review.
The petition is dismissed.